Citation Nr: 9928165	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a claim for service connection for a disorder of the 
left knee is well-grounded.  

Whether a claim for service connection for a disorder of the 
left shoulder is well-grounded.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971.  He also had two months and thirteen days of previous 
active duty for training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1998 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  In the decision, the RO determined that the 
veteran had not presented new and material evidence to reopen 
claims for service connection for disorders of the left knee 
and left shoulder.

The Board notes that a decision of January 1997 in which the 
RO previously denied the claims was based on a finding that 
the claims were not well-grounded.  When a claim is denied on 
the basis that it is not well-grounded, it is not an 
adjudication of the claim, and new and material evidence is 
not required to reopen the claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the Board will 
consider the claims using a "well-grounded" analysis, 
rather than under a "new and material evidence" analysis.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence linking 
his current left knee disorder to his period of service.

2.  The veteran has not presented competent evidence that he 
currently has a disorder of the left shoulder, or evidence 
linking such a disorder to his period of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a left shoulder 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may also be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a) (1998).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
the veteran has previously established service connection for 
residuals of a left ankle fracture.

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by the 
presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Whether The Claim For Service Connection For A Disorder
 Of The Left Knee Is Well-Grounded.

The veteran contends that he incurred a left knee disorder as 
a result of a fall during service.  He states that this was 
the same incident which resulted in the left ankle disorder 
for which he has already established service connection.  

The veteran's service medical records show treatment for a 
left ankle injury, but do not include any mention of a left 
knee disorder.  The report of a medical examination conducted 
in December 1971 for the purpose of the veteran's release 
from active service shows that clinical evaluation of his 
lower extremities was normal.

The report of an examination of the veteran's joints 
conducted in October 1996 shows that the veteran said that 
during the summer of 1968 he was attending an ROTC summer 
camp and his foot got tangled in a plant root and he fell and 
injured his left ankle and knee.  He said that the ankle was 
placed in a cast and nothing was done to the knee.  He 
reported that his left knee occasionally hurt, but that he 
could walk a long time before it hurt.  Following 
examination, the pertinent diagnosis was history of injury, 
1968, no residuals, no abnormalities found on examination.  
An x-ray of the left knee was interpreted as showing no 
significant bone or joint abnormality in the knee.  

The evidence which has been presented also includes VA 
outpatient medical treatment records dated in 1997 and 1998.  
A record dated in May 1998 shows that the veteran gave a 
history of left knee pain.  He said that he had an ankle 
fracture in 1969 which was treated with a cast, and that the 
knee pain started then.  He said that he had low grade 
symptoms since then which had gradually gotten worse.  A x-
ray was interpreted as showing minimal degenerative joint 
disease.  On examination, the range of motion was from 0 to 
130 degrees.  There was moderate crepitus.  It was tender at 
the medial and lateral joint lines.  There was no laxity.  
Alignment was normal.  The assessment was post-traumatic knee 
degenerative joint disease.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of an examination of the veteran's joints 
conducted by the VA in May 1998 shows that the veteran gave a 
history of twisting his left knee in service.  He said that 
the knee was treated conservatively.  Over the years, he 
reportedly had some problems with pain, soreness and 
tenderness.  He reported having stiffness and fatigability, 
but no swelling or locking up.  No surgery had been done.  He 
was not wearing a brace, and was not using a cane or 
crutches.  On examination, the veteran could ambulate without 
difficulty.  Motion of the left knee was from 0 to 130 
degrees.  The knee was pain free on the day of the 
examination.  There was a little bit of tenderness and 
soreness over the medial compartment of the knee.  There was 
no patellofemoral crepitation and no effusion.  The knee was 
stable to medial, lateral, and anterior-posterior testing.  
McMurray's was negative.  The pertinent diagnosis was 
residual left knee strain.  An x-ray was interpreted as 
showing no significant bone pathology of the left knee.  

The veteran testified during a hearing held in April 1999 
before the undersigned Member of the Board that he injured 
his knee in service at the same time that he sustained an 
injury to his left ankle which has already been service-
connected.  He said that the knee had always given him 
trouble since then.  As an example, he recalled riding in the 
back seat of a car in 1975 and feeling knee pain.  

Lay persons such as the veteran, however, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
veteran does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions).  The 
veteran has not presented competent evidence linking his 
current left knee disorder to his period of service.  
Accordingly, the claim for service connection for a left knee 
disorder is not well-grounded.

II.  Whether The Claim For Service Connection For A Disorder 
Of
 The Left Shoulder Is Well-Grounded.

The veteran contends that he incurred a left shoulder 
disorder in service while performing exercises.  The 
veteran's service medical records show treatment for a left 
shoulder injury in July 1970.  It was initially indicated 
that he had possibly dislocated the shoulder.  He stated that 
he injured the left shoulder that morning while doing PT.  He 
was having some pain in the lateral portion of the upper arm, 
but it felt okay during the examination by the treating 
physician.  On examination, there was a full range of motion, 
but some pain on dorsiflexion.  He had good pulses and good 
strength.  Examination was negative for dislocation.  The 
impression was no pathology.  The veteran was referred for an 
x-ray.

A service medical record dated later in July 1970 shows that 
the veteran was seen for an injury to the left pectoralis 
muscle.  Medication was prescribed.  Another service medical 
record which is undated shows that the veteran stated that he 
had continuing pain in the shoulder with gradual improvement.  
The impression was resolving muscle strain.  

The service medical records do not contain any additional 
references to the left shoulder injury.  The report of a 
medical examination conducted in December 1971 for the 
purpose of the veteran's separation from service shows that 
evaluation of the upper extremities was normal.  

The report of a medical examination conducted by the VA in 
October 1996 shows that the veteran gave a history of pulling 
a muscle in his left shoulder in service while performing a 
physical training test.  He said that he was seen by a 
doctor, but did not remember the diagnosis.  He said that the 
left shoulder was weak, and that he could not support himself 
when hanging from parallel bars.  On objective examination, 
the veteran's shoulder joint appeared normal.  There was no 
deformity, swelling, or tenderness.  Movement of the shoulder 
was normal.  Flexion was to 180 degrees, extension was to 50 
degrees, rotation was to 90 degrees, abduction was to 180 
degrees, and adduction was to 50 degrees.  The pertinent 
diagnosis was history of injury, left shoulder, 1970, no 
abnormality found on examination.  An x-ray of the left 
shoulder taken in connection with the examination was 
interpreted as showing no significant bone or joint 
abnormality of the shoulder.

The evidence also includes VA outpatient medical treatment 
records dated in 1997 and 1998.  However, none of the records 
contain any significant references to a left shoulder 
disorder.  Although a medical record dated in March 1997 
shows that the veteran reported having limited mobility in 
his left shoulder, examination revealed that the left 
shoulder had a full range of motion with no tenderness.  

The report of an examination of the veteran's joints 
conducted by the VA in May 1998 does not contain any 
references to the left shoulder.  The Board has noted that 
the veteran has stated that the examiner refused to perform 
an examination of the left shoulder even though the veteran 
requested it.  Significantly, however, there is no duty on 
the part of the VA to perform such an examination in the 
absence of a well-grounded claim.

The veteran testified during a hearing held in April 1999 
before the undersigned Member of the Board that he injured 
his left shoulder in 1970 while doing a physical fitness 
test.  He said that he was sent to a hospital and told that 
it was dislocated or sprained.  He reported that he was 
placed on a medical profile after that.  He said that the 
shoulder never did get better, and that it still bothered 
him.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993), in which the Court held that a 
veteran does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions.  

In summary, what is lacking is evidence of a current 
disability.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The mere fact that a post service examination 
report contains the history given by the veteran of having a 
disorder is not enough to support a claim for service 
connection.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The veteran has not presented competent evidence that he 
currently has a disorder of the left shoulder, nor has he 
presented competent evidence linking a current disorder of 
the left shoulder to his period of service.  Accordingly, the 
Board concludes that the claim for service connection for a 
left shoulder disorder is not well-grounded.

III.  Conclusion

In reaching the foregoing dispositions of the veteran's 
service connection claims, the Board recognizes that these 
issues are being disposed of in a manner slightly different 
from that employed by the RO.  Therefore, the Board has 
considered whether the veteran has been given adequate notice 
to respond, and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
In light of his failure to meet his initial obligation in the 
adjudication process, and because the outcome would be the 
same whether the claim was treated as not well grounded or 
adjudicated on a new and material evidence basis, the Board 
concludes that he has not been prejudiced by this decision.  
Furthermore, this decision does not stand as a bar to any 
future attempts to secure service connection in this regard.  
See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  For 
purposes of a future claim, the difference between evidence 
required to render the claim well grounded and that required 
to reopen a previously disallowed claim because of "new and 
material" evidence appears to be slight.  See Edenfield v. 
Brown, 8 Vet.App. 384, 390 (1995) (en banc).  Further, the 
Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claims well-grounded, and the reasons why his 
current claims are inadequate.  See Robinette v. Brown, 8 
Vet.App. 69, 77-78 (1995).  



ORDER

The claim for service connection for a disorder of the left 
knee is not well-grounded.  The benefit sought on appeal is 
denied.

The claim for service connection for a disorder of the left 
shoulder is not well-grounded.  The benefit sought on appeal 
is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

